Citation Nr: 0718980	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
onychomycosis.

2.  Entitlement to service connection for prostatitis and 
benign prostatic hyperplasia.

3.  Entitlement to service connection for right leg disorder.

4.  Entitlement to service connection for left leg disorder.

5.  Entitlement to service connection for right knee 
disorder.

6.  Entitlement to service connection for left knee disorder.

7.  Entitlement to service connection for disorder of the 
eyes.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for microhematuria.

10.  Entitlement to service connection for chronic renal 
failure.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had more than 20 years of active service, between 
May 1948 and January 1969.

This matter originally comes before the Board of Veterans' 
Appeals (Board) from July 2001 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In June 2003, the Board remanded 
the claim of entitlement to service connection for a prostate 
disorder.  In February 2006, the Board remanded all of the 
issues on appeal for additional development.  The development 
has been accomplished to the extent possible, and the claim 
has been returned to the Board for a decision.  

In August 2002, the veteran offered testimony on the issue of 
service connection for prostatitis and benign prostatic 
hyperplasia during a videoconference hearing before one of 
the undersigned Veterans Law Judges.  He raised the claims 
for his knees and legs at that time.  In September 2005, he 
offered testimony on all of the issues on appeal before 
another of the undersigned Veterans Law Judges during a 
Travel Board hearing at the RO.  Transcripts of both of these 
hearings are in the claims folder.

FINDINGS OF FACT

1.  Onychomycosis is manifested by an affected area of less 
than 5 percent of the entire body, less than 5 percent of 
exposed areas affected, and no more than topical therapy 
required during the past 12-month period; at no time was 
there disfigurement, painful or functionally limiting scars, 
or frequent loss of covering over scars, nor is there 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.

2.  The evidence of record includes findings of prostatitis 
and benign prostatic hyperplasia, but does not demonstrate 
the disorder is associated with any established event, 
injury, or disease during active service; there is no 
diagnosis of prostate cancer.

3.  The evidence of record includes findings of 
microhematuria and minimal renal failure, but the persuasive 
evidence does not demonstrate these disorders are associated 
with any established event, injury, or disease during active 
service.

4.  The persuasive evidence demonstrates that the veteran 
does not have a current right or left knee disorder that is 
related to service.  

5.  The persuasive evidence demonstrates that the veteran 
does not have a current right or left leg disorder that is 
related to service.  

6.  The persuasive evidence demonstrates that the veteran 
does not have a current eye disorder that is related to 
service.  

7.  The persuasive evidence demonstrates that the veteran's 
hypertension first manifested years after service and is not 
related to service.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7813 (2001), 4.118, Diagnostic Code 7820 (2006).

2.  Prostatitis and benign prostatic hyperplasia were not 
incurred in or aggravated by service nor as a result of any 
established event, injury, or disease during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Microhematuria and chronic renal failure were not 
incurred in or aggravated by service nor as a result of any 
established event, injury, or disease during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  A right leg disorder was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

5.  A left leg disorder was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

6.  A right knee disorder was not incurred in or aggravated 
by service nor as a result of any established event, injury, 
or disease during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

7.  A left knee disorder was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

8.  A disorder of the eyes was not incurred in or aggravated 
by service nor as a result of any established event, injury, 
or disease during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

9.  Hypertension was not incurred in or aggravated by service 
nor as a result of any established event, injury, or disease 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2001, January 2003, August 2003 (prostate 
claim), October 2003 (eye, leg and knee claims), February 
2004 (hypertension, onychomycosis, microhematuria and chronic 
renal failure claims), March 2005 (prostate cancer and 
illness and any diseases associated with Agent Orange), and 
February, June and August 2006 (all claims).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Adequate opportunities to submit evidence and 
request assistance have been provided.  

The veteran has been thoroughly informed consistent with 
controlling law, and has indicated in February 2007 he has no 
additional evidence to submit.  There has been no prejudicial 
error in the duty to inform the veteran.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) and Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

Increased Rating for Onychomycosis - Factual Background

The veteran filed his claim for service connection for 
onychomycosis in August 2001.  Service connection for this 
disorder was granted in an April 2004 rating decision, and a 
noncompensable rating was assigned effective from August 
2001.  The veteran seeks a compensable rating.  
Service medical records reflect that the veteran was noted as 
having a history of toenail infection and fungus with no 
sequelae on his August 1968 examination for retirement.  A 
December 2000 Agent Orange examination report lists a 
diagnosis of onychomycosis.  Post service treatment records 
dated since August 2001 reflect no significant treatment for 
this condition.  The outpatient treatment records show one of 
the veteran's medications in January 2002 to be trolamine 
salicylate 10% cream.  

The veteran was afforded a VA examination in September 2006.  
The examining physician who authored the report indicated 
that the claims file was reviewed.  The veteran reported his 
onychomycosis problems started about four or five years after 
he left the military.  At that time, he started noticing 
black discoloration of his toenails and never reported this 
to any primary care physician.  He never received specific 
treatment for the condition.  He was prescribed clotrimazole 
cream for his feet, but the examiner noted this is not a 
treatment for onychomycosis.  The examiner noted that the 
veteran was not receiving current treatment for the condition 
nor had he received any in the last 12 months.  Symptoms 
related to onychomycosis included black coloration of the 
nails, occasional pain in the left great toenail and mild 
ingrown toenail, but mostly the condition was asymptomatic.  
On examination, the veteran had obvious onychomycosis on the 
right big toenail, and mild hypertrophic nails on all the 
nails of the right foot.  The total skin involvement of the 
skin in the right foot was about 1%.  On the left foot, there 
was also obvious evidence of onychomycosis on the left great 
toe nail but less than on the right.  There was obvious black 
coloration of his toenail.  There were very minimal 
hypertrophic nails on the big toenail and the other toenails.  
Total skin involvement due to onychomycosis was about 2% and 
the total exposed area was 0%.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present. 38 C.F.R. § 4.2 
(2006).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin.  See 67 Fed. Reg. 49,590-99 
(2002).  The veteran was advised of both the former and the 
current rating criteria in the March 2005 Statement of the 
Case.  VA's General Counsel, in a precedent opinion, has held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The RO evaluated the veteran's skin disorder as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7820 under infections of the skin not rated 
elsewhere.  That code in turn is rated pursuant to 
disfigurement of the head, face or neck (DC7800), scars (DC's 
7801-7805) or dermatitis [or eczema] (DC 7806) depending upon 
the predominant disability.  

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (Prior to August 30, 
2002)

782
0
Infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic 
diseases): 

 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7820 (2006) 
780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2006) 

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Codes 783, 7804, 7805 (2006). 

Addressing the former rating criteria, based on the medical 
evidence on file, the Board finds that the preponderance of 
the evidence is against a compensable evaluation for the 
veteran's onychomycosis.  VA treatment reports show 
essentially no treatment.  The 2006 examination report shows 
that the veteran's feet are affected in a minimal way.  The 
total body area affected was 2% and there was no exposed 
area.  The condition was characterized by the examiner in 
2006 as asymptomatic.  

The 2006 VA examination reflects noncompensable findings 
uncontroverted by any other competent evidence.  
Specifically, the toenails of the great toe bilaterally are 
black and the other toenails are less involved but 
hypertrophic.  There have been no additional findings which 
would demonstrate that the veteran meets the criteria for a 
compensable rating.  There was otherwise no suggestion of any 
exfoliation, exudation, or itching.  In addition, the 
veteran's disorder affects only a small, non-exposed area.  
VA treatment records dated through 2005 are wholly consistent 
with this examination in that they are negative for treatment 
of this disorder.  As the above findings fail to show that 
the condition involves exfoliation, exudation or itching of 
an exposed surface or extensive area, a compensable rating 
under the old rating criteria cannot be assigned.

Turning to the current rating criteria, review of the 
evidence on file since August 30, 2002, shows that the 
veteran's onychomycosis involves a non-exposed area, and 
substantially less than five percent of the entire body.  The 
great toes and another toe are involved.  Moreover, aside 
from the medication which the examiner explained was not for 
onychomycosis, the veteran has denied using any medication 
for the onychomycosis, as reported in his 2006 examination.  
There otherwise is no suggestion in the record that he uses 
systemic therapy for his condition.  He does not contend that 
his skin disorder affects the functioning of either foot in 
any way, and none of the evidence otherwise suggests any 
impairment of foot or toe function.

In short, the evidence does not show that any onychomycosis 
affects an appropriately large area, that it requires any 
systemic therapy, or that it otherwise affects functioning in 
either feet.  The Board consequently finds that the 
preponderance of the evidence is against the claim, and that 
a compensable evaluation for onychomycosis under Diagnostic 
Codes 7820 or 7806 (or any other code) since August 30, 2002 
is not warranted.  The Board notes that the predominant 
disability in the case of the veteran's onychomycosis is 
dermatitis related, for purposes of DC 7820.  


Extraschedular Consideration

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these service-connected 
disabilities that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  The VA most 
recent examination findings persuasively demonstrate that the 
schedular ratings assigned are adequate in this case.  The 
veteran retired in 1987.  It was observed by the examiner 
during the September 2006 VA examination that the veteran's 
onychomycosis is largely asymptomatic.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service under 38 C.F.R. § 3.321 is not warranted.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  

Service connection for certain chronic diseases, including 
arthritis and hypertension may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Certain disorders associated with herbicide agent exposure in 
service, including prostate cancer, may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  Veterans diagnosed with an enumerated 
disease who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Prostatitis and benign prostatic hyperplasia, microhematuria 
and 
chronic renal failure

Service medical records reveal that the veteran's prostate 
was found to be normal during his August 1968 retirement 
physical examination.  When he filed his original claim in 
January 2001, he claimed entitlement to service connection 
for prostate cancer secondary to exposure to Agent Orange.  
Due to his Vietnam service, the veteran is presumed to have 
been exposed to Agent Orange.  During a December 2000 Agent 
Orange examination at VA, the examiner opined that the 
veteran's prostate was enlarged.  There were no masses or 
lumps.  Laboratory findings showed elevated prostate specific 
antigen (PSA) thought to be due to both benign prostatic 
hyperplasia and prostatitis, both benign diseases.  A renal 
sonogram was normal.  VA examination report dated in April 
2001 showed findings compatible with benign disease as 
opposed to malignancy.  He complained of increased urge to 
urinate and increased blood pressure.  The veteran reported 
he was a smoker for 55 to 60 years, and smoked a pack per 
day, and had never attempted to quit.  Microhematuria was 
found on urinalysis.  The diagnoses were benign prostatic 
hyperplasia, probable chronic prostatitis, elevated PSA 
probably due to the preceding two diagnoses, lower urinary 
tract symptoms of nocturia described with four times, 
probably due to benign prostatic hypertrophy.  It was stated 
by the examiner that "his conditions were more likely than 
not related to Agent Orange.  

Treatment notes dated from July 2001 to December 2002 reflect 
that the veteran complained of nocturia but denied hematuria 
in January 2002.  He had not taken his prostate medications 
for two months.  His prostate was still enlarged but there 
were no nodules palpable.  

In August 2001, the veteran amended his claim to include 
hematuria and renal failure.  He was afforded a VA 
genitourinary examination in March 2003.  At that time, he 
reported a five year history of slow urinary stream and 
frequent night urination.  He denied other problems with 
urination.  A pelvic ultrasound and biopsy were scheduled.  
The diagnosis was: clinically benign prostatic enlargement.  
Not likely related to Agent Orange exposure, urgency and 
occasional episodes of urgency incontinence as likely as not 
related to first diagnosis, PSA elevation, biopsy being 
scheduled, microhematuria, no bladder tumor found, as likely 
as not related to Agent Orange exposure.  

An August 2003 report reflects that the biopsy showed no 
malignancy in large part.  A September 2003 addendum report 
reflects that a second opinion on some atypical gland cells 
in the biopsy was obtained from the Armed Forces Institute of 
Pathology (AFIP).  The AFIP reported that it was reluctant to 
interpret these glands as carcinoma.  

The veteran underwent a VA examination which included 
evaluation of the prostate in September 2006.  He reported 
his history of hematuria and enlarged prostate, and also 
noted that he had a cyst on one of his kidneys which was not 
felt to be able to explain his hematuria.  Also noted was his 
elevated PSA.  The veteran reported he was asymptomatic due 
to his hematuria.  He reported urinary incontinence and 
nocturia.  The examiner noted instances of very minimal 
creatinine elevation in the record and minimal renal failure 
which require no treatment and have no symptoms.  He also 
noted the 60 year, one pack per day smoking history.  The 
veteran reported a two year history of hypertension.  He 
denied symptoms of renal failure.  There was no evidence of 
kidney damage and he took no medications for any renal 
problems.  

The examiner reviewed the relevant diagnostic tests which 
included a chem-20 in March 2006 which showed a creatinine 
level of 1.4 and the rest of the results were within normal 
limits.  Cytology at that time revealed no malignancy but 
there were endothelial cells, immature squamous cells and 
acute inflammatory cells.  IGA was within normal limits and 
ANA was negative.  An October 2005 urinalysis showed blood of 
1+ with a urine red blood cell count of 4-8, which is high 
for the normal of 0-4.  Urine culture in August 2004 showed a 
bacterial count of more than 50,000, to less than 100,000 
colonies of staphylococcus aureus.  The August 2003 biopsy 
was noted to show prostatitis, benign prostatic parenchyma, 
with no malignancy identified.  

The pertinent diagnoses were minimal renal failure with no 
evidence of kidney impairment found, and asymptomatic 
microhematuria secondary to chronic smoking and benign 
prostatic hypertrophy with secondary urinary tract infection, 
found.  The examiner opined that microhematuria was not 
secondary to Agent Orange exposure, primarily because the 
government does not list this as a residual of Agent Orange 
and also because the obvious cause of this is his prostate 
enlargement and his chronic smoking.  As to the very minimal 
renal failure, the examiner noted that this was likely due to 
his cyst removal on the left kidney and old age.  Another 
likely cause was an atherosclerotic iliac artery.  He also 
noted no relation between the minimal kidney failure and 
Agent Orange.  The examiner summarized by saying that while 
there were likely several causes for the minimal kidney 
failure, there was no relationship between that failure and 
either Agent Orange exposure or any other aspect of the 
veteran's active service.  

Based upon the evidence of record, the Board finds that the 
veteran's prostate problems, microhematuria and renal failure 
are not related to service.  Initially, the Board observes 
that there is no diagnosis of prostate cancer, therefore, 
presumptive service connection based on exposure to Agent 
Orange is not warranted.  Furthermore, the prostate was noted 
as normal at the time of service separation, and there was no 
indication of prostate problems for many years following 
service separation.  The initial documentation of an enlarged 
prostate appears to have occurred in December 2000, over 30 
years following service.  The Board notes that the examiner 
in March 2003 indicated that microhematuria was as likely as 
not related to hematuria.  However, the Board finds the 
opinion of the examiner in September 2006 to be more 
persuasive because it is based on a review of the biopsy as 
well as a multiple diagnostic tests.  The 2006 opinion is 
also more persuasive because it contains a well-supported 
explanation as to why there is not likely a relationship 
between microhematuria and service.  The physician set forth 
a detailed review of the applicable treatment history since 
service, which provided the foundation for his overall 
opinion.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (a 
medical expert's opinion may fulfill the requirement of an 
adequate statement of reasons or bases, where the expert has 
fairly considered the determinative evidence that may support 
the claim).  The physical examination conducted was 
extensive.  

The record lacks evidence of continuity of symptomatology 
since service relating any current prostate problem, 
microhematuria, or renal failure to service.  By his own 
admission during April 2001 examination, the veteran was in 
his usual state of health up until he noticed urinary 
problems five years prior to the examination.  The evidence 
as a whole, including that pertinent to service, does not 
otherwise establish that microhematuria, or renal failure was 
incurred in service.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board finds that the September 2006 opinion is compelling 
evidence against this claim.  

The Board has also considered the veteran's statements that 
there is a relationship between these current problems and 
service.  However, as noted, he is not competent as a lay 
persons to render such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims of service 
connection for prostatitis and benign prostatic hyperplasia 
and microhematuria and chronic renal failure.

Right and Left Leg and Knee Disorders

During his August 2002 videoconference hearing, the veteran 
made a claim for service connection for disorders of both 
legs and knees.  He testified that he was burned in these 
areas when a stove blew up in a camp.  Service medical 
records reflect that the veteran was treated aboard the USS 
Consolation in September 1950 for burns he received when a 
stove blew up while he was stationed in Korea.  He received 
third degree burns to the right hand and right lower leg.  He 
was hospitalized for about a month, was discharged and was 
considered treated and healed.  On the retirement physical 
examination report dated in February 1968, the skin and lower 
extremities were considered normal.  

VA treatment records related to his Agent Orange evaluation 
reflect that in September 2000 the veteran reported knee pain 
bilaterally but greater on the right.  He reported that the 
pain related to an incident 15 years ago when he fell off of 
a truck.  The assessment was mild degenerative joint disease, 
both knees.  

Additional outpatient treatment records from VA reflect that 
the veteran underwent X-ray study of the knees in June 2003.  
This study showed degenerative changes consisting of minor 
osteophyte formation involving the patella with preservation 
of the interarticular spaces.  Soft tissues were normal.  In 
April 2004, the veteran reported he was taking Aleve with 
good results for knee pain.  In June 2005, the veteran 
complained of right knee pain which shot into the right leg 
and was a 10 out of 10 on the pain scale.  He denied recent 
injury.  He was wearing a knee brace for support.  Following 
the examination, the assessment was right knee pain related 
to degenerative disease, will give Toradol and Depomedrol 
now.  Advised to take Feldene as creatinine is already 
borderline.  Hinged knee brace was requested by the provider.  

As previously noted, the veteran was provided a VA 
examination in September 2006.  The examiner reviewed the 
claims folder and evaluated the knee and leg claims.  He 
noted that the right leg scar had been asymptomatic since 
three weeks after the burn in 1950.  The veteran noted the 
right knee pain since the 1970's, which was now worse.  He 
reported permanent swelling, giving way, and increased 
fatigue.  The examiner noted that although the veteran was 
prescribed hydrocodone for the pain, negative drug screen 
records suggest he was not taking this medication.  The 
veteran reported he retired in 1987 from working with heavy 
equipment and was not doing much walking.  

Examination of the lower extremities showed no muscle atrophy 
and no muscle wasting in any aspect.  There was no swelling 
in the right knee, but there was mild tenderness to deep 
palpation.  Flexion was to 140 and extension to 0 degrees.  
Lateral collateral ligament test was negative but drawer sign 
was positive.  McMurray sign for meniscus tear was negative.  
The skin showed no evidence of scarring due to the burns of 
the right lower extremity.  He had well-epithelized skin with 
some hyper pigmentary changes from the burn but no evidence 
of scarring.  The examiner stated that the veteran basically 
had no residuals of the burns.  Bilateral knee X-rays showed 
left knee degenerative changes and a possible Baker's cyst.  
These results were considered to represent stable 
degenerative changes when compared to the X-rays in June 
2003.  The pertinent diagnosis was symptomatic moderate 
chondromalacia of the right knee, right knee osteoarthritis 
not found.  The examiner stated his opinion that the burn in 
service had resolved with no residual effects.  The examiner 
opined that the right knee chondromalacia is due to the right 
knee arthritis, which was due to working with heavy equipment 
over the post-service years and not due to the burns.  

The first evidence of knee or leg problems was years after 
the veteran separated from service.  The examination at 
separation showed normal skin and lower extremities.  The 
veteran has indicated in 2000 that he attributed his knee 
pain to an accident 15 years prior, which would have been 
well after his service.  The veteran has not presented any 
injury to the legs or knees in service, and the 2006 examiner 
opined that the current knee problems are unrelated to the 
burns in 1950.  He affirmatively noted that there were no 
residuals of the 1950 burns.  There is thus no chronic 
disease in service, and no continuity of symptomatology of 
the knee/leg pain since service.  Rather, the 2006 examiner 
proposed that there were other intercurrent causes for the 
current knee problems.  This opinion is uncontroverted by any 
other competent evidence.  No medical professional has opined 
that there is a connection between any current knee or leg 
disorder and service.  

As noted previously, service connection may be granted on a 
presumptive basis if one of the enumerated disabilities 
listed in 38 C.F.R. § 3.309 is diagnosed to a compensable 
degree with in the prescribed period of time.  Since 
arthritis was not diagnosed within a year of the veteran's 
separation from service, a link between the veteran's current 
arthritis problems and service may not be presumed.  

The Board has also considered the veteran's statements that 
there is a relationship between current knee and leg problems 
and service.  However, as noted, he is not competent as a lay 
persons to render such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of these issues.  The Board has 
reached this decision based on a careful review of the entire 
evidence of record, with significant weight being accorded to 
the findings in the service medical records and the 2006 VA 
examination, as well as the current records which show no 
nexus or medical opinion in favor of the claims.  The medical 
evidence does not make the veteran's contentions more likely.  
The preponderance of the evidence is against the claims.  

In denying the veteran's claims, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the 
appeals are denied.

Disorder of the eyes

Service medical records reflect that the veteran had 
refractive error in service.  At separation, his intraocular 
pressure was 18.9.  

The veteran has had treatment for multiple eye disorders 
since service.  He had bilateral cataract removal in April 
and May 2000.  Treatment from July 2002 to November 2002 
reflect a diagnosis of glaucoma, aphakia, myopic astigmatism 
and refractive error.  He began Alphagan drops in November 
2002.  He was being treated for glaucoma with these drops in 
April 2003.  

The Board observes that the veteran's correctable decreased 
visual acuity and myopia are congenital defects and are not a 
disease under VA law.  See 38 C.F.R. § 3.303(c) (2006).  
Glaucoma and cataracts were first shown many years after 
service, and there is no medical evidence linking it or any 
current visual disorder to service.  

The Board has also considered the veteran's statements about 
a relationship between these eye disorders and service.  
However, as noted, he is not competent as lay person to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  The 
preponderance of the evidence is against the claim.  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the 
appeal is denied.

Hypertension

Service medical records do not contain a diagnosis of 
hypertension.  Blood pressure was 128/80 during the August 
1968 retirement physical examination.  VA Agent Orange 
examination report dated in September 2000 reflects that 
blood pressure was 183/112.  A February 2001 Agent Orange 
evaluation shows a reading of 174/123.  An April 2001 
examination report reflects that the recently discovered high 
blood pressures were being addressed by the veteran's primary 
physician.  Additional VA treatment records dated thereafter 
reflect that the veteran was put on medication for 
hypertension.  

The first evidence of hypertension was years after the 
veteran separated from service.  No medical professional has 
opined that there is a connection between hypertension and 
service.  Thus, there is no nexus between hypertension and 
service.  

The Board has also considered the veteran's statements that 
there is a relationship between hypertension and service.  
However, as noted, he is not competent as a lay person to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  The Board has 
reached this decision based on a careful review of the entire 
evidence of record, with significant weight being accorded to 
the fact that no examiner has opined that there is a 
relationship between hypertension and service, and the lack 
of findings of hypertension until over 30 years after 
service.  The preponderance of the evidence is against the 
claim.  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the 
appeal is denied.


ORDER

An initial compensable evaluation for onychomycosis is 
denied.

Service connection for prostatitis and benign prostatic 
hyperplasia is denied.

	(CONTINUED ON NEXT PAGE)
Service connection for right leg disorder is denied.

Service connection for left leg disorder is denied.

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.

Service connection for disorder of the eyes is denied.

Service connection for hypertension is denied.

Service connection for microhematuria is denied.

Service connection for chronic renal failure is denied.



____________________________                    
___________________________
        V. L. JORDAN					D. C. SPICKLER 
     Veterans Law Judge 					Veterans Law 
Judge    
    Board of Veterans' Appeals 			       Board of 
Veterans' Appeals



________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


